9 F.3d 11
In re SWEDELAND DEVELOPMENT GROUP, INC., Debtor.The RESOLUTION TRUST CORPORATION, as Conservator of CarteretFederal Savings Bank*v.SWEDELAND DEVELOPMENT GROUP, INC.;  Haylex AcquisitionCompany;  Unsecured Creditor's Committee;  FirstFidelity Bank, National Association.Swedeland Development Group, Inc., Appellant.
No. 92-5552.
United States Court of Appeals,Third Circuit.
Nov. 2, 1993.

On Appeal from the United States District Court for the District of New Jersey (D.C. Civil Nos. 92-01083;  92-01321;  92-01796).
Present:  SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, and LEWIS, Circuit Judges.

ORDER

1
A majority of the active judges having voted for rehearing in banc in the above appeal, it is


2
ORDERED that the Clerk of this Court vacate the panel's opinion and judgment filed October 8, 1993, 1993 WL 394747, and list the above case for rehearing in banc at the convenience of the court.



*
 See Clerk's Order dated Feb. 5, 1993